Case 2:20-cv-07159-SB Document 21-2 Filed 10/23/20 Page 1 of 4 Page ID #:196




                    EXHIBIT B
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-2 08/08/17
                      Doc 19 Filed   Filed 10/23/20  Page
                                               Entered    2 of 411:21:14
                                                       08/08/17  Page ID #:197
                                                                          Desc
                        Main Document     Page 1 of 3
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-2 08/08/17
                      Doc 19 Filed   Filed 10/23/20  Page
                                               Entered    3 of 411:21:14
                                                       08/08/17  Page ID #:198
                                                                          Desc
                        Main Document     Page 2 of 3
Case 2:17-bk-19548-NB
Case 2:20-cv-07159-SB Document 21-2 08/08/17
                      Doc 19 Filed   Filed 10/23/20  Page
                                               Entered    4 of 411:21:14
                                                       08/08/17  Page ID #:199
                                                                          Desc
                        Main Document     Page 3 of 3
